EXHIBIT 10.5
 


 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this
1st day of January, 2012, by and between Aspen University, Inc., a Delaware
corporation with offices at 224 West 30th Street, Suite 604, New York, NY 10001
(the “Company”), and Gerald B. Williams, an individual residing at 1401 Woodbury
Lane, Liberty, MO 64068 (the “Executive”), under the following circumstances:
 
RECITALS:


A.           The Company desires to secure the services of the Executive upon
the terms and conditions hereinafter set forth; and
 
B.           The Executive desires to provide such services upon the terms and
conditions hereinafter set forth.
 
NOW, THEREFORE, the parties mutually agree as follows:
 
1.   Employment. The Company hereby employs the Executive and the Executive
hereby accepts employment as an executive of the Company, subject to the terms
and conditions set forth in this Agreement.
 
2.   Duties. The Executive shall serve as the President  with responsibilities
as may be, from time to time, assigned to him by the Chief Executive Officer
(the “CEO”) of the Company. The Executive shall report directly to the CEO of
the Company. During the Term (as defined in Section 3), the Executive shall
devote his full business time and efforts to the performance of his duties
hereunder unless otherwise authorized by the CEO. Notwithstanding the foregoing,
the expenditure of reasonable amounts of time by the Executive for the making of
passive personal investments, the conduct of private business affairs,
charitable and professional activities shall be allowed, provided such
activities do not materially interfere with the services required to be rendered
to the Company hereunder and do not violate the restrictive covenants set forth
in Section 9 below.
 
3.   Term of Employment. The term of the Executive’s employment hereunder,
unless sooner terminated as provided herein (the “Initial Term”), shall be for a
period of five (5) years commencing on the date hereof (the “Commencement
Date”). The term of this Agreement shall automatically be extended for
additional terms of one (1) year each (each a “Renewal Term”) unless either
party gives prior written notice of non-renewal to the other party no later than
sixty (60) days prior to the expiration of the Initial Term (“Non-Renewal
Notice”), or the then current Renewal Term, as the case may be. For purposes of
this Agreement, the Initial Term and any Renewal Term are hereinafter
collectively referred to as the “Term.”
 
 
1

--------------------------------------------------------------------------------

 
 
4.   Compensation of Executive.
 
(a) The Company shall pay the Executive as compensation for his services
hereunder, in equal semi-monthly or bi-weekly installments during the Term, the
sum of $150,000 per annum (the “Base Salary”), less such deductions as shall be
required to be withheld by applicable law and regulations.
 
(b) In addition to the Base Salary set forth in Section 4(a) above, the
Executive shall be entitled to receive an annual bonus in an amount equal to
fifty percent (50%) of his then-current Base Salary (to be paid 50% in cash, and
50% in common stock of the Company or, if the principal owner of its capital
stock (the “Parent”) files reports with the Securities and Exchange Commission
(“SEC”), of the Parent (the common stock of the Company or the Parent the
“Common Stock”) based upon the achievement of performance targets with respect
to the Company’s business to be mutually agreed upon by the Executive and the
CEO (the “Bonus Target”). In his sole discretion, the Executive may elect to
receive the entirety of such annual bonus in Common Stock at the basis
determined by the Board of Directors in good faith.
 
(c) The Company shall pay or reimburse the Executive for all reasonable
out-of-pocket expenses actually incurred or paid by the Executive in the course
of his employment, consistent with the Company’s policy for reimbursement of
expenses from time to time.
 
(d) The Executive shall be entitled to participate in such pension, profit
sharing, group insurance, hospitalization, and group health and benefit plans
and all other benefits and plans, including perquisites, if any, as the Company
provides to its senior executives (the “Benefit Plans”).
 
(e) In addition to the Base Salary and the bonus compensation, the Executive
shall receive five-year options to purchase 200,000 shares of the Common Stock
at an exercise price of $1.00 per share.  The option agreement with respect to
such options shall provide for such options to vest twenty five percent (25%) on
each anniversary of the date hereof and shall permit the Executive at least
twelve (12) months after the Executive’s death or Total Disability (as defined
in Section 5(a)(ii)) and three (3) months after the Executive’s termination of
employment for any other reason to exercise such vested options, provided that
such exercise shall not occur later than the expiration of the term and, other
than such restrictions, neither the options nor any shares of Common Stock
obtained upon exercise thereof shall be subject to forfeiture or to the
Company’s or other stockholders’ right to repurchase.  Provided, however, any
clawback provisions contained in the CEO’s option agreement shall also be
contained in the Executive’s option agreement and any clawback provisions
required by applicable law or rules or by the rules of the principal market
where the Common Stock trades from time-to-time shall be deemed to be contained
in the Executive’s option agreement.  The option agreement with respect to such
options shall allow the Executive to exercise the options granted thereby on
through a broker-assisted cashless exercise.  The options shall fully vest upon
a Change in Control Transaction (as defined in Section 10).  The exercise price
per share for such options will be subject to adjustment for dividends, splits,
reclassifications and similar transactions.
 
(f) The Company shall execute and deliver in favor of the Executive an
indemnification agreement on the same terms and conditions entered into with the
other officers and directors of the Company.  Such agreement shall provide for
the indemnification of the Executive for the term of his employment and for a
period of at least six (6) years thereafter.  The Company shall maintain
directors’ and officers’ insurance during the Term and for a period of at least
six (6) years thereafter.
 
 
2

--------------------------------------------------------------------------------

 
 
5.   Termination.
 
(a) This Agreement and the Executive’s employment hereunder shall terminate upon
the happening of any of the following events:
 
(i) upon the Executive’s death;
 
(ii) upon the Executive’s “Total Disability” (as herein defined);
 
(iii) upon the expiration of the Initial Term of this Agreement or any Renewal
Term thereof, if either party has provided a timely notice of non-renewal in
accordance with Section 3, above;
 
(iv) at the Executive’s option, upon ninety (90) days prior written notice to
the Company;
 
(v) at the Executive’s option, in the event of an act by the Company, defined in
Section 5(c), below, as constituting “Good Reason” for termination by the
Executive; and
 
(vi) at the Company’s option, in the event of an act by the Executive, defined
in Section 5(d), below, as constituting “Cause” for termination by the Company.
 
(b) For purposes of this Agreement, the Executive shall be deemed to be
suffering from a “Total Disability” if the Executive is (i) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for a continuous period of not less than 12 months; (ii)  by reason of any
medically determinable physical or mental impairment that can be expected to
result in death, or last for continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than three
 months under an accident and health plan covering employees of the Company; or
(iii)  determined to be totally disabled by the Social Security
Administration.  Any question as to the existence of a disability shall be
determined by the written opinion of the Executive’s regularly attending
physician (or his guardian) (or the Social Security Administration, where
applicable).
 
 
3

--------------------------------------------------------------------------------

 
 
(c) For purposes of this Agreement, the term “Good Reason” shall mean that the
Executive has resigned due to (i) any material diminution of in Executive’s
authority, duties and/or responsibilities (unless the Executive has agreed to
such diminution); (ii) a material change in the chain of reporting referenced in
Section 2 (unless the Executive has agreed to such diminution); (iii) any
material reduction in Executive’s Base Salary (unless the Executive has agreed
to such reduction); (iv) any material change in the geographic location at which
the Executive must perform services to a location outside of Kansas City
Metro Area without the Executive’s prior written consent; or (v) any material
violation by the Company of its obligations under this Agreement. Prior to  the
Executive terminating his employment with the Company for Good Reason, the
Executive must provide written notice to the Company, within 90 days following
the initial existence of such condition,  that such Good Reason exists and
setting forth in detail the grounds the Executive believes constitutes Good
Reason.  If the Company does not cure the conditions constituting Good Reason
within sixty (60) days after receipt of written notice thereof from the
Executive, the Executive may terminate this Agreement for Good Reason.
 
(d) For purposes of this Agreement, the term “Cause” shall mean:
 
 (i) the Executive is convicted of a felony or commits a felonious act which is
related to the Executive's employment or the business of the Company; (ii) the
Executive, in carrying out his duties hereunder, has acted with gross negligence
or intentional misconduct resulting, in either case, in harm to the Company;
(iii) the Executive misappropriates Company funds or otherwise defrauds the
Company; (iv) the Executive materially breaches any provision of Sections 8 or 9
of this Agreement or the Non-Disclosure Agreement; (v) the Executive breaches
his fiduciary duty to the Company resulting in profit to him, directly or
indirectly; (vi) the Executive materially breaches any agreement with the
Company; (vii) the Executive materially fails to perform his duties under
Section 2 or performs such duties in a manner not customary for an executive of
similar status and compensation; (viii) it is later determined that Executive
fraudulently concealed facts or made misrepresentations concerning Executive’s
prior employment; (ix) the Executive fails on more than occasion to comply with
the directive’s of the Company’s board of directors; or (x) the Executive
suffers from alcoholism or drug addiction or otherwise uses alcohol to excess or
uses drugs in any form except strictly in accordance with the recommendation of
a physician or dentist.
 
6.   Effects of Termination.
 
(a) Upon termination of the Executive’s employment pursuant to Section 5(a)(i)
or (ii), in addition to the accrued but unpaid compensation and vacation pay
through the date of death or Total Disability and any other benefits accrued to
him under any Benefit Plans outstanding at such time and the reimbursement of
documented, unreimbursed expenses incurred prior to such date, the Executive or
his estate or beneficiaries, as applicable, shall be entitled to the following
severance benefits: (i) three (3) months’ Base Salary at the then current rate,
payable in a lump sum, less withholding of applicable taxes; (ii) continued
provision for a period of twelve (12) months following the Executive’s death of
benefits under Benefit Plans extended from time to time by the Company to its
senior executives; and (iii) payment on a pro-rated basis of any bonus or other
payments earned in connection with any bonus plan to which the Executive was a
participant as of the date of death or Total Disability.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) Upon termination of the Executive’s employment pursuant to Section
5(a)(iii), where the Company has offered to renew the term of the Executive’s
employment for an additional one (1) year period and the Executive chooses not
to continue in the employ of the Company, the Executive shall be entitled to
receive only the accrued but unpaid compensation and vacation pay through the
date of termination and any other benefits accrued to him under any Benefit
Plans outstanding at such time and the reimbursement of documented, unreimbursed
expenses incurred prior to such date. In the event the Company tenders a
Non-Renewal Notice to the Executive, then the Executive shall be entitled to the
same severance benefits as if the Executive’s employment were terminated
pursuant to Section 5(a)(v); provided, however, if such Non-Renewal Notice was
triggered due to the Company’s statement that the Executive’s employment was
terminated due to Section 5(a)(vi) (for “Cause”), then payment of severance
benefits will be contingent upon a determination as to whether termination was
properly for “Cause.”
 
(c) Upon termination of the Executive’s employment pursuant to Section 5(a)(v)
or other than pursuant to Section 5(a)(i), 5(a)(ii), 5(a)(iii), 5(a)(iv), or
5(a)(vi) (i.e., without “Cause”), in addition to the accrued but unpaid
compensation and vacation pay through the date of termination and any other
benefits accrued to him under any Benefit Plans outstanding at such time and the
reimbursement of documented, unreimbursed expenses incurred prior to such date,
the Executive shall be entitled to the following severance benefits: (i) the
greater of three (3) months’ Base Salary at the then current rate or the
remainder of the Base Salary due under this Agreement, to be paid upon the date
of termination of employment in monthly installments, less withholding of all
applicable taxes; (ii) continued provision for a period of twelve (12) months
after the date of termination of the benefits under Benefit Plans extended from
time to time by the Company to its senior executives; and (iii) payment on a
pro-rated basis of any bonus or other payments earned in connection with any
bonus plan to which the Executive was a participant as of the date of the
Executive’s termination of employment.
 
(d) Upon termination of the Executive’s employment pursuant to Section 5(a)(iv)
or (vi), in addition to the reimbursement of documented, unreimbursed expenses
incurred prior to such date, the Executive shall be entitled to the following
severance benefits: (i) accrued and unpaid Base Salary and vacation pay through
the date of termination, less withholding of applicable taxes; and (ii)
continued provision, for a period of one (1) month after the date of the
Executive’s termination of employment, of benefits under Benefit Plans extended
to the Executive at the time of termination.  Executive shall have any
conversion rights available under the Company’s or Benefit Plans and as
otherwise provided by law, including the Comprehensive Omnibus Budget
Reconciliation Act.
 
(e) Any payments required to be made hereunder by the Company to the Executive
shall continue to the Executive’s beneficiaries in the event of his death until
paid in full.
 
 
5

--------------------------------------------------------------------------------

 
 
7.   Vacations. The Executive shall be entitled to a vacation of three (3) weeks
per year, during which period his salary shall be paid in full. The Executive
shall take his vacation at such time or times as the Executive and the Company
shall determine is mutually convenient. Any vacation not taken in one (1) year
shall not accrue, provided that if vacation is not taken due to the Company’s
business necessities, up to three (3) weeks’ vacation may carry over to the
subsequent year.
 
8.   Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how and business plans, provided such information is not in
or does not hereafter become part of the public domain, or become known to
others through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Company, is the sole property of the
Company, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Company herein, the Executive
will not, at any time, during or after his employment hereunder, reveal, divulge
or make known to any person, any information acquired by the Executive during
the course of his employment, which is treated as confidential by the Company,
and not otherwise in the public domain. The provisions of this Section 8 shall
survive the termination of the Executive’s employment hereunder except in the
event of a termination of this Agreement pursuant to Section 5(a)(v), hereof, or
as detailed in the provision above. All references to the Company in Section 8
and Section 9 hereof shall include any subsidiary of the Company.
 
9.   Covenant Not To Disclose, Compete or Solicit.  Upon execution of this
Employment Agreement, the Executive and the Company shall enter into that
certain Non-Disclosure, Non-Competition and Non-Solicitation Agreement attached
hereto in the form of Exhibit A (the “Non-Disclosure Agreement”).
 
10.   Change of Control. Upon a Change of Control (as hereinafter defined), the
Executive shall receive an amount equal to the same severance benefits as if the
Executive’s employment were terminated pursuant to Section 5(a)(v).  The
Executive (or his estate) shall receive the payments provided herein at such
times he would have received them if there was no Change of
Control.  Notwithstanding anything contained herein to the contrary, in the
event the Executive receives severance pursuant to a Change of Control, then the
Executive should not also receive severance pursuant to Section 6 as a result of
the termination of Executive’s employment pursuant to Section 5. For purposes of
this Agreement “Change of Control” means the occurrence of any of the following
events:
 
(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power of the Company’s then outstanding voting securities or 50% or more
of the fair market value of the Company. Provided, however, if the Company
closes a reverse merger with a corporation which files reports with the SEC
under the Exchange Act, a Change of Control shall not be deemed to have
occurred;
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Within a 12 month period, less than a majority of the directors of the
Company are Incumbent Directors. “Incumbent Directors” will mean directors who
either (A) are directors of the Company as of the date hereof, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of a
majority of the Incumbent Directors at the time of such election or nomination.
Notwithstanding the preceding, in no event shall a change in the Board in
connection with the Company’s proposed reverse merger constitute a Change of
Control; or
 
(c) The Company has sold all or substantially all of its assets to another
person or entity that is not a majority-owned subsidiary of the Company.
 
Notwithstanding the preceding, the above-listed events must satisfy the
requirements of Treasury Regulation Section 1.409A-3(i)(5) in order to be deemed
a Change of Control.
 
11.   Sarbanes-Oxley Act of 2002.
 
(a) In the event the Executive or the Company is the subject of an investigation
(whether criminal, civil, or administrative) involving possible violations of
the United States federal securities laws by the Executive, the Compensation
Committee or the Board may, in its sole discretion, direct the Company to
withhold any and all payments to the Executive (whether compensation or
otherwise) which would have otherwise been made pursuant to this Agreement or
otherwise would have been paid or payable by the Company, which the Compensation
Committee or the Board believes, in its sole discretion, may or could be
considered an “extraordinary payment” and therefore at risk and potentially
subject to, the provisions of Section 1103 of the Sarbanes-Oxley Act of 2002
(“SOX”) (including, but not limited to, any severance payments made to the
Executive upon termination of employment).  The withholding of any payment shall
be until such time as the investigation is concluded, without charges having
been brought or until the successful conclusion of any legal proceedings brought
in connection with such amounts as directed by the Compensation Committee or the
Board to be withheld with or without the accruing of interest (and if with
interest the rate thereof).  Except by an admission of wrongdoing or the final
adjudication by a court or administrative agency finding the Executive liable
for or guilty of violating any of the federal securities laws, rules or
regulations, the Compensation Committee or the Board shall pay to the Executive
such compensation or other payments.  Notwithstanding the exclusion caused by
the first clause of the prior sentence, the Executive shall receive such
payments if provided for by a court or other administrative order.
 
 
7

--------------------------------------------------------------------------------

 
 
(b) In the event that the Company restates any financial statements which have
been contained in reports or registration statements filed with the SEC, and the
restatement of the prior financial statements is as the result of material
noncompliance with any financial reporting requirement under the securities
laws, the Executive hereby acknowledges that the Company shall recover from the
Executive (i) incentive based compensation (including stock options) awarded
during the three year period preceding the date on which the Company is required
to prepare the restatement (ii) in excess of what would have been paid the
Executive under the restatement.  Any rules passed by the SEC under Section 10D
of the Securities Exchange Act of 1934 (added by Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act) shall be incorporated in this
Agreement to the extent applicable. The Executive agrees to reimburse the
Company for any bonuses received and/or profits realized from the sale of the
Company’s securities (including the cash received from exercise of any options
(or other awards of stock rights) during the 12-month period following the first
public issuance or filing with the SEC of the report or registration statement
(whichever comes first) containing the financial information required to be
restated.  Provided, however, this Section shall not impose any liability on the
Executive beyond any liability that is imposed under Section 304 of SOX.
 
(c) Notwithstanding the last sentence of Section 10(b), if the Company’s common
stock is listed on a national securities exchange and such exchange adopts rules
requiring clawbacks beyond what Section 304 of SOX requires, such rules shall be
incorporated in this Agreement to the extent applicable and the Executive shall
comply with such rules, including but not limited to executing any amendment to
this Agreement.
 
12.   Section 409A.
 
(a) Notwithstanding anything to the contrary contained in this Agreement, if at
the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20% additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Executive’s separation from service, or (ii) the
Executive’s death (the “Six Month Delay Rule”).
 
(b) For purposes of this Section 12, amounts payable under the Agreement should
not be considered a deferral of compensation subject to Section 409A to the
extent provided in Treasury Regulation Section 1.409A-1(b)(4) (i.e., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (i.e., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of Treasury Regulations Sections 1.409A-1 through A-6.
 
(c) To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.
 
 
8

--------------------------------------------------------------------------------

 
 
(d) To the extent that the Six Month Delay Rule applies to the provision of
benefits (including, but not limited to, life insurance and medical insurance),
such benefit coverage shall nonetheless be provided to the Executive during the
first six months following his separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, the Executive pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage. The Company shall reimburse the Executive for
any such payments made by the Executive in a lump sum not later than 30 days
following the sixth month anniversary of the Executive’s separation from
service. For purposes of this subparagraph, “Monthly Cost” means the minimum
dollar amount which, if paid by the Executive on a monthly basis in advance,
results in the Executive not being required to recognize any federal income tax
on receipt of the benefit coverage during the Six Month Period.
 
(e) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
 
(f) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.
 
13.   Miscellaneous.
 
(a) The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Accordingly, the Executive agrees that any breach or threatened breach by him of
Sections 8 or 9 of this Agreement shall entitle the Company, in addition to all
other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach or threatened breach. The parties
understand and intend that each restriction agreed to by the Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.
 
 
9

--------------------------------------------------------------------------------

 
 
(b) Neither the Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided however that the Company shall have the right to delegate its
obligation of payment of all sums due to the Executive hereunder, provided that
such delegation shall not relieve the Company of any of its obligations
hereunder.
 
(c) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Company, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Company, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.
 
(d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(e) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
(f) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by private overnight mail service
(e.g. Federal Express) to the party at the address set forth above or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.
 
(g) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
New York.
 
(h) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.
 
 
[Signature Page to Follow]
 
 
10

--------------------------------------------------------------------------------

 
 
 

CORPORATION:         Aspen University, Inc.         By: /s/ Michael Mathews    
Michael Mathews, Chief Executive Officer         Title: CEO         EXECUTIVE: 
        Gerald B. Williams           /s/ Gerald B. Williams   Signature  

 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Aspen University Inc.
NON-DISCLOSURE, NON-COMPETITION AND NON-SOLICITATION AGREEMENT


In consideration of employment of the Executive by the Company and payment to
the Executive of salary or wages, this Agreement is made between Aspen
University Inc., a Delaware corporation, and Gerald B. Williams (the
"Executive").  For purposes of the Agreement, the term “Company” shall include
Aspen University Inc. and its affiliates, now or hereafter existing.


WHEREAS, to induce the Company to hire the Executive as an employee of the
Company, the Executive agrees to the covenants of non-disclosure,
non-competition, and non-solicitation, as more particularly described herein.


NOW, THEREFORE, in consideration of the hiring by the Company of the Executive
as an employee of the Company, the Executive hereby agrees as follows:


1.   Confidential Information. The Executive acknowledges that, in order for him
to perform his or her duties properly, the Company must necessarily entrust the
Executive with certain trade secrets and confidential business information (the
"Confidential Information"). The Confidential Information includes, but is not
limited to: source code, object code, operational and functional features and
limitations of the Company's software; the Company's research and development
plans and activities; the Company's manufacturing and production plans and
activities; the prices, terms and conditions of the Company's contracts with its
customers; the identities, needs and requirements of the Company's customers;
the Company's pricing policies and price lists; the Company's business plans and
strategies; the Company's marketing plans and strategies; personnel information;
and financial information regarding the Company. The Executive further
acknowledges that the development or acquisition of such Confidential
Information is the result of great effort and expense by the Company, that the
Confidential Information is critical to the survival and success of the Company,
and that the unauthorized disclosure or use of the Confidential Information
would cause the Company irreparable harm.


 2.   Nondisclosure of Confidential Information.  The Executive agrees that,
during the term of his or her employment with the Company and thereafter, he or
she will not disclose the Confidential Information or use it in any way, except
on behalf of the Company, whether or not such Confidential Information is
produced by the Executive's own efforts. The Executive further agrees, upon
termination of his or her employment, promptly to deliver to the Company all
Confidential Information, whether or not such Confidential Information was
produced by the Executive's own efforts, and to refrain from making, retaining
or distributing copies thereof.


3.   Inventions and Discoveries.  Any invention, discovery, development,
improvement, procedure, writing, work or trade secret (collectively referred to
herein as "Inventions") that relates to any phase of the business of the
Company, or results from any work performed on the premises of the Company or by
use of the facilities, equipment or services of other employees of the Company,
whether patentable, copyrightable or not, and that is made or discovered by the
Executive individually or jointly with any other person or persons during the
term of the Executive's employment with the Company (including any period of
time prior to the date of this Agreement), shall forthwith be disclosed to the
Company and shall be the sole property of the Company.  Any such Invention shall
be considered a work made for hire. The Executive hereby assigns to the Company
all of his or her right, title and interest to any such Invention. The Executive
further agrees to maintain adequate, current written records of any Invention
within the scope of the foregoing provisions in the form of notes, sketches,
drawings, memoranda or other written evidence, which records shall be and remain
the sole property of the Company.


4.   Patents, Trademarks and Copyrights.  The Executive agrees that, during the
term of his or her employment with the Company and thereafter, he or she will,
whenever requested to do so by the Company and at the expense of the Company,
apply or join with the Company in applying for patents, trademarks, copyrights,
letters patent and other means for the protection of proprietary information,
both foreign and domestic, with respect to any Invention described in paragraph
4. The Executive shall execute and deliver to the Company any and all other
documents and instruments that, in the opinion of the Company and its counsel,
are appropriate in order to obtain said patents, trademarks, copyrights, letters
patent and other means of protecting proprietary information. The Executive
shall further execute and deliver all such other instruments and take all other
actions that in the opinion of the Company and its counsel shall be appropriate
to vest in the Company (or in such person as the Company may specify) all right,
title and interest in said patents, trademarks, copyrights, letters patent and
other means of protecting proprietary information, and shall cooperate and
assist in any litigation commenced by the Company against third parties with
respect to the same.
 
 
12

--------------------------------------------------------------------------------

 


5.   Power of Attorney.  In the event the Company is unable, after reasonable
effort, to secure Executive's signature on any letters patent, copyright or
other analogous protection relating to an Invention, whether because of
Executive's physical or mental incapacity or for any other reason whatsoever,
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as his or her agent and attorney-in-fact, to act
for and in his or her behalf and stead to execute and file any such application
or applications and to do all other lawfully permitted acts to further the
prosecution thereon with the same legal force and effect as if executed by
Executive.


6.   Executive Developments.  Executive represents that all inventions,
discoveries, developments, improvements, procedures, writings, works, trade
secrets or other intellectual property rights to which Executive claims
ownership as of the date of this Agreement (the "Executive Developments"), and
which the parties agree are excluded from this Agreement, are listed in Exhibit
A attached hereto.  If no such Executive Developments are listed in Exhibit A,
Executive represents that there are no such Executive Developments at the time
of signing this Agreement.


7.   Restrictions on Competition.  The Executive agrees that, during the term of
his or her employment with the Company and for a period of three (3)  months
after termination for any reason of Executive's employment, he or she will not,
directly or indirectly, render services to, work for or on behalf of, have an
interest in, make any loan to, or assist in any manner any business that is
competitive with that in which the Company was engaged or planned to engage on
the date of the Executive's termination from the Company.  The foregoing shall
not prevent the Executive from owning up to one percent (1%) of the outstanding
securities of a publicly held corporation that may compete with the
Company.  The Executive agrees that, during the term of his or her employment
with the Company and for a period of three (3) months after termination for any
reason of Executive's employment, he or she will not, directly or indirectly,
solicit or accept work from any individual or entity that was a customer of the
Employer during the Executive's employment with the Company.


8.   Notice of Subsequent Employment.  Executive shall, for a period of three
(3) months after the termination of employment with the Company, notify the
Company of any change of address, and of any subsequent employment (stating the
name and address of the employer and the title and duties of the position) or
other business activity.  The Executive further agrees that the Company may,
following termination of the Executive's employment for a period of three (3)
months, communicate with the Executive's new employer for the purpose of
informing the new employer of the existence of this Agreement and providing the
new employer with a copy of this Agreement.


9.   Enticement.  For a period of three (3) months after the termination of
employment with the Company, Executive will not hire or attempt to hire any
employee of the Company, or assist in such hiring by anyone else, to work as an
employee or independent contractor with any business that is competitive with
that in which the Company was engaged or planned to engage on the date of the
Executive's termination from the Company.


10.   Return of Company Property.  The Executive agrees, upon termination of his
or her employment, promptly to deliver to the Company all files, keys, building
passes, credit cards, books, documents, computer disks or tapes, and other
property prepared by or on behalf of the Company or purchased with Company
funds, and to refrain from making, retaining or distributing copies thereof.  To
the extent that Executive has any data belonging to the Company on any
non-removable magnetic media owned by Executive (for example, a computer's hard
disk drive), Executive agrees that immediately upon termination he or she will
provide the Company with a copy of the data and then purge his or her computer
of the data.
 
 
13

--------------------------------------------------------------------------------

 


11.   Equitable Relief.  The Executive acknowledges that a breach of this
Agreement by the Executive will cause irreparable injury to the Company, that
the Company's remedies at law will be inadequate in case of any such breach, and
that the Company will be entitled to temporary and preliminary injunctive relief
and other injunctive relief in case of any such breach without having to post a
bond or other security or plead or prove irreparable injury and lack of an
adequate remedy at law.


12.   Compliance with Other Agreements.  The Executive represents and warrants
to the Company that the execution of this Agreement by him, his or her
performance of his or her obligations hereunder, and his or her employment by
the Company will not, with or without the giving of notice or the passage of
time, conflict with, result in the breach or termination of, or constitute
default under, any agreement to which the Executive is a party or by which the
Executive is or may be bound.


13.   Waivers.  The waiver by the Company or the Executive of any action, right
or condition in this Agreement, or of any breach of a provision of this
Agreement, shall not constitute a waiver of any other occurrences of the same
event.  Further, any subsequent change or changes in Executive’s duties, salary,
compensation, or employment status will not affect the validity or
enforceability of this Agreement.


14.   Survival; Binding Effect.  This Agreement shall survive the termination of
the Executive's employment with the Company regardless of the manner of such
termination, and shall be binding upon the Executive and his or her heirs,
executors and administrators.


15.   Assignability by Company.  This Agreement is assignable by the Company and
inures to the benefit of the Company, its subsidiaries, affiliated corporations,
successors and assignees. This Agreement, being personal, is not assignable by
the Executive.


16.   Headings; Gender References.  The section headings in this Agreement are
for reference purposes only and shall not be deemed to be a part of this
Agreement or to affect the meaning or interpretation of this Agreement. Wherever
used herein, the masculine pronoun shall, as appropriate, be construed to
include the feminine.


17.   Severability.  The covenants of this Agreement are intended to be
separable, and the expressions used therein are intended to refer to divisible
entities. Accordingly, the invalidity of all or any part of any paragraph of
this Agreement shall not render invalid the remainder of this Agreement or of
such paragraph. If, in any judicial proceeding, any provision of this Agreement
is found to be so broad as to be unenforceable, it is hereby agreed that such
provision shall be interpreted to be only so broad as to be enforceable.


18.   Governing Law.  This Agreement shall be deemed to have been made in New
York and shall be governed by and construed in accordance with the substantive
law of New York, excluding, however, such laws as pertain to conflicts of law.


19.   Exclusive Jurisdiction; Venue.   Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state or federal courts of the United States, State
of New York and venue shall be in the County of New York or appropriate federal
district and division.  The parties to this Agreement hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.Executive


20.   Attorney's Fees.  Executive agrees that in the event that the Employer
brings suit to enforce any term of this Agreement, the Executive shall be liable
for the Employer's reasonable attorney's fees and costs with respect to any
claim or counterclaim as to which the Employer is the prevailing party.


21.   Entire Agreement; Amendments.  This Agreement constitutes the entire
understanding of the parties with respect to its subject matter, supersedes any
prior communication or understanding with respect thereto, and no modification
or waiver of any provision hereof shall be valid unless made in writing and
signed by the parties.
 
 
14

--------------------------------------------------------------------------------

 


22.   Understanding of Agreement.  THE EXECUTIVE STATES THAT HE OR SHE HAS HAD A
REASONABLE PERIOD SUFFICIENT TO STUDY, UNDERSTAND AND CONSIDER THIS AGREEMENT,
THAT HE OR SHE HAS HAD AN OPPORTUNITY TO CONSULT WITH COUNSEL OF HIS OR HER
CHOICE, THAT HE OR SHE HAS READ THIS AGREEMENT AND UNDERSTANDS ALL OF ITS TERMS,
THAT HE OR SHE IS ENTERING INTO AND SIGNING THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY, AND THAT IN DOING SO HE OR SHE IS NOT RELYING UPON ANY STATEMENTS
OR REPRESENTATIONS BY THE COMPANY OR ITS AGENTS.
 


IN WITNESS WHEREOF, the parties have duly executed this Agreement under seal as
of the 1st day of January, 2012.
 
 
Aspen University Inc.
 

            By:
/s/ Michael D. Mathews
   
/s/ Gerald B. Williams
   
Michael D. Mathews, CEO 
   
Gerald B. Williams, President
 

 
 
 
15
 
 